Citation Nr: 0419279	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $8,933.60.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  In that 
decision, the Committee denied waiver of recovery of an 
overpayment of compensation benefits in the calculated amount 
of $8,933.60.  

The veteran duly appealed the RO's determination, and in 
January 2004, the Board remanded the matter to afford the 
veteran the opportunity to appear at a Board hearing.  In 
June 2004, the veteran testified at a Board videoconference 
hearing, in conformance with his request.  A transcript of 
that hearing is of record.

In June 2004, the veteran's representative filed a motion to 
advance this case on the docket, based on the veteran's 
financial situation.  The Board granted the motion, pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

A review of the record indicates that the debt at issue in 
this case was created when VA retroactively terminated the 
veteran's dependency allowance for a spouse, for the period 
from August 1, 1995 to January 31, 2002.  The RO has 
calculated the amount of this overpayment to be $8,933.60.

In the September 2002 decision on appeal, the Committee 
denied the veteran's request for a waiver, finding that 
recovery would not be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.963 (2003).

The veteran appealed the Committee's determination.  In 
effect, his argument is that the debt at issue here is 
invalid as he notified VA of his divorce in July 1995, but 
that VA failed to take action to adjust his benefits.  He has 
also argued that repayment of the debt at issue here would 
result in financial hardship.  

Under applicable criteria, sole administrative error means 
that the claimant neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
claimant's actions nor his failure to act must have 
contributed to payment of the erroneous award. 38 U.S.C.A. § 
5112(b)(9)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2003).  
A review of the record indicates that the RO has not yet 
addressed the validity of the debt at issue in this case, 
including the underlying issue of sole administrative error.

The U.S. Court of Appeals for Veterans Claims has held that 
appellate review by the Board of a waiver claim must be 
deferred pending formal adjudication of the challenge to the 
validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991) ("[W]hen a veteran raises the validity of the 
debt as part of a waiver application . . . it is arbitrary 
and capricious and an abuse of discretion to adjudicate the 
waiver application without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him 
or her."); see also VAOPGCPREC 6-98.

In addition, the Board notes that in June 2004, the veteran 
submitted a new Financial Status Report, as well as a March 
2004 notice indicating that his water service had been 
discontinued due to nonpayment.  This additional evidence 
should be considered by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should adjudicate the 
veteran's challenge of the validity of 
the debt at issue.  If it is determined 
that a debt was properly created, the RO 
should notify the veteran of his right to 
appeal the decision.  If he files a 
notice of disagreement on this issue, a 
statement of the case should be issued, 
and he should be afforded the appropriate 
amount of time to perfect his appeal to 
the Board by filing a substantive appeal.

2.  If it is determined that a debt was 
properly created, then the Committee 
should review the waiver claim and 
determine whether such a waiver is 
warranted under applicable laws and 
regulations.  If the decision of the 
Committee remains adverse to the veteran, 
then he and any representative should be 
furnished an appropriate supplemental 
statement of the case and be given a 
reasonable opportunity to respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




